         Case 1:15-cr-00706-VSB Document 978 Filed 01/05/21 Page 1 of 1                                  BOCA RATON
                                                                           333 S.E. 2 N D A V E N U E    FORT LAUDERDALE
                                                                                         S U IT E 3200   FORT MYERS
                                                                         M IAM I , F LO R ID A 33131
                                                                                                         GAINESVILLE
                                                                              T E L 3 0 5 -416-6880
                                                                                                         JACKSONVILLE
                                                                             F A X 3 0 5 -416-6887

                                                                              gray-robinson.com          KEY WEST
                                                                                                         LAKELAND
              Brian H. Bieber
                                                                                                         MELBOURNE
              Attorney At Law
                                                                                                         MIAMI
                305-913-0546
                                                                                                         NAPLES
       BRIAN.BIEBER@GRAY-ROBINSON.COM
                                                                                                         ORLANDO

                                         January 5, 2021                                                 TALLAHASSEE
                                                                                                         TAMPA
                                                                                                         WEST PALM BEACH


VIA ECF

The Honorable Vernon S. Broderick
United States District Judge
40 Foley Square
New York, NY 10007

       Re:     U.S.A. v. Lorenzo, Francis, et al.
               Case No.: 15-Cr-00706 (VSB)

Honorable Judge Broderick:

       The Government (through AUSA Douglas Zolkind) and Probation (through USPO
Zondra Jackson) have no objection to the following request. Defendant, Francis Lorenzo,
requests this Court grant him early termination of supervised release.

        On October 6, 2015, Mr. Lorenzo was arrested in this matter. On December 9, 2019, Mr.
Lorenzo was sentenced to time served and two (2) years supervised release. Since being placed
on supervised release, Mr. Lorenzo has been in full compliance with all terms of his supervised
release, has had no new arrests, and has timely satisfied all community service and financial
obligations as confirmed by USPO Jackson. Additionally, prior to sentencing, Mr. Lorenzo
spent approximately four (4) years under strict supervision pursuant to his pre-trial/sentence bail
conditions. During that time, Mr. Lorenzo also dutifully abided by all of his pre-trial/sentence
bail conditions without any incident whatsoever.

         Based on the foregoing, we respectfully request that Your Honor enter an Order granting
Mr. Lorenzo’s motion for early termination of supervised release, and for such other and further
relief as may be just and proper.

                                                     Respectfully submitted,



                                                     BRIAN H. BIEBER

cc:    Janis Echenberg, AUSA (via e-mail only);
       Daniel Richenthal, AUSA (via e-mail only);
       Douglas Zolkind, AUSA (via e-mail only).
